Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Sept. 23, 2022 has been entered. Claims 1-2, 6-9, 11-12, 14-15 and 17-26 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 11-12, 14-15, 17-19, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2015/0352905) in view of Nakamichi (EP 3388257), further in view of Hayashi (US 2018/0015788) and Ito (US2016/0167442).
Regarding claim 1, Tanaka discloses that, as illustrated in Figs. 1-3, a tire comprising:
a tread portion (Fig. 1, item 2) provided with a shoulder main groove (Fig. 1, item 4) and a crown main groove (Fig. 1, item 3) disposed on a tire equator side of the shoulder main groove so that a shoulder land zone (Fig. 1, item 6) is defined between the shoulder main groove and a tread edge (Fig. 1, item Te), and a crown land zone (Fig. 1, item 5) is defined between the shoulder main groove and the crown main groove,
wherein
the crown land zone is provided with a crown auxiliary groove (Fig. 1, item 8) extending continuously in the tire circumferential direction, and 
a plurality of crown lateral grooves (Figs. 1 and 3, item 7 (including 11 (a widened outermost part ([0037]))) extending in the tire axial direction,
a groove width of the crown auxiliary groove is smaller than a groove width of the shoulder main groove (as shown in Fig. 1),
each of the crown lateral grooves comprises a radially outer portion opening (Fig. 3, item 11 in item 7 ([0037])) at the ground contacting top surface of the crown land zone, and
a radially inner sipe portion (Fig. 3, item 12 in item 7 ([0037])) extending radially inwardly from the radially outer portion,
the shoulder land zone is provided with a shoulder auxiliary groove (Fig. 1, item 16) extending continuously in the tire circumferential direction, and 
a plurality of shoulder lateral grooves (Fig. 1, item 15) extending in the tire axial direction,
a groove width of the shoulder auxiliary groove is smaller than a groove width of the shoulder main groove (as shown in Fig. 1).
However, Tanaka does not disclose that a width in the tire axial direction of the shoulder land zone is greater than a width in the tire axial direction of the crown land zone.         
In the same field of endeavor, tire, Nakamichi discloses that, as illustrated in Fig. 1, in some preferred embodiments, the outboard should land portion 14 has an axial width W1 which is in a range of from 1.0 to 2.0 times an axial width W2 of the outboard crown land portion 12, i.e. the ratio W1/W2 being of from 1.0 to 2.0 ([0029]). Thus, Nakamichi discloses that a width in the tire axial direction of the shoulder land zone is greater than a width in the tire axial direction of the crown land zone. Further, Nakamichi discloses the width in the tire axial direction of the shoulder land zone is 1.25 to 1.35 times the width in the tire axial direction of the crown land zone (1.0 to 2.0 times overlapping1.25 to 1.35 times).
However, Tanaka does not disclose that the crown auxiliary groove is a straight groove extending in parallel with the tire circumferential direction. Nakamichi discloses that, as illustrated in Fig. 1, the crown auxiliary groove (Fig. 1, item 18) is a straight groove extending in parallel with the tire circumferential direction.
The claimed the crown auxiliary groove is a straight groove extending in parallel with the tire circumferential direction is that the substitution of one known element for another is prima facie obvious IF it yields predictable results to one of ordinary skill in the art. In this case, something to do with the crown auxiliary groove having a straight shape comes from Hayashi itself.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the teachings of Nakamichi to provide that a width in the tire axial direction of the shoulder land zone is greater than a width in the tire axial direction of the crown land zone. Doing so would be possible to optimize rigidity balance of the land portions, leading to better steering stability on dry roads, as recognized by Nakamichi ([0029]).
Tanaka discloses that, as illustrated in Figs. 1 and 3, a first portions of the crown grooves are disposed on the crown main groove side, and a second portions are disposed on the shoulder main groove side. The first portion and the second portion of each crown lateral groove are connected with each other across the crown auxiliary groove (as shown in Fig. 1).
However, Tanaka does not disclose that each of the crown lateral grooves comprises a first curved convexly toward one side in the tire circumferential direction, and a second portion curved convexly toward the other side in the tire circumferential direction. In the same field of endeavor, pneumatic tire, Hayashi discloses that, as illustrated on Figs. 11 and 13, for sipes Si (majorly including Sig and Sip as shown in Fig. 11), chamfers (or lateral grooves formed by these chamfers) are bending toward one side in the tire circumferential direction and the other side in the tire circumferential direction, respectively.
The claimed each of the crown lateral grooves comprises a first curved convexly toward one side in the tire circumferential direction, and a second portion curved convexly toward the other side in the tire circumferential direction is that the substitution of one known element for another is prima facie obvious IF it yields predictable results to one of ordinary skill in the art. In this case, something to do with sipes having chamfers (or lateral grooves formed by these chamfers) bending in different directions comes from Hayashi itself.   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the teachings of Hayashi to provide that each of the crown lateral grooves comprises a first curved convexly toward one side in the tire circumferential direction, and a second portion curved convexly toward the other side in the tire circumferential direction. Doing so would be possible to improve operation stability while maintaining water film removal performance, as recognized by Hayashi ([0004] and [0005]).
Tanaka discloses that, as illustrated in Fig. 1, the shoulder lateral grooves (Fig. 1, item 15) includes first shoulder lateral grooves (as shown in Fig. 1) extending from the shoulder auxiliary groove (Fig. 1, item 16) toward the shoulder main groove (Fig. 1, item 4), and second shoulder lateral grooves extending from the shoulder auxiliary groove toward the tread edge (Fig. 1, item Te), and    
the first shoulder lateral grooves are connected with the shoulder auxiliary groove at positions in the tire circumferential direction (as shown in Fig. 1),
the second shoulder lateral grooves are connected with the shoulder auxiliary groove at the same positions in the tire circumferential direction (as shown in Fig. 1).
However, Tanaka does not disclose that the second shoulder lateral grooves are connected with the shoulder auxiliary groove at positions in the tire circumferential direction which are different from those of the first shoulder lateral grooves. Tanaka does not disclose the shoulder auxiliary groove extends in a zigzag or wavy shape in the tire circumferential direction. In the same field of endeavor, pneumatic tire, Ito discloses that, as illustrated in Figs. 1, 3, the second shoulder lateral grooves (for example, item 8D (the lateral groove ([0078])) in Figs. 1, 3) are connected with the shoulder auxiliary groove (Figs. 1, 3, items 7a and 7b ([0073], [0074])) at positions in the tire circumferential direction which are different from those of the first shoulder lateral grooves (for example, item 8C (the lateral groove ([0078])) in Figs. 1, 3). As illustrated in Figs. 1, 3, Tanaka discloses that the shoulder auxiliary groove (Fig. 3, items 7a and 7b) extends in a wavy shape in the tire circumferential direction.                 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the teachings of Ito to provide that the second shoulder lateral grooves are connected with the shoulder auxiliary groove at positions in the tire circumferential direction which are different from those of the first shoulder lateral grooves and the shoulder auxiliary groove extends in a wavy shape in the tire circumferential direction. Doing so would be possible to improve winter driving conditions, as recognized by Ito ([0001], [0002], [0003]).
Regarding claim 2, Tanaka does not disclose that a width in the tire axial direction of the shoulder land zone is greater than a width in the tire axial direction of the crown land zone.         
In the same field of endeavor, tire, Nakamichi discloses that, as illustrated in Fig. 1, in some preferred embodiments, the outboard should land portion 14 has an axial width W1 which is in a range of from 1.0 to 2.0 times an axial width W2 of the outboard crown land portion 12, i.e. the ratio W1/W2 being of from 1.0 to 2.0 ([0029]). Thus, Nakamichi discloses that a width in the tire axial direction of the shoulder land zone is greater than a width in the tire axial direction of the crown land zone. Further, Nakamichi discloses the width in the tire axial direction of the shoulder land zone is 1.25 to 1.35 times the width in the tire axial direction of the crown land zone (1.0 to 2.0 times overlapping1.25 to 1.35 times).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the teachings of Nakamichi to provide that a width in the tire axial direction of the shoulder land zone is greater than a width in the tire axial direction of the crown land zone. Doing so would be possible to optimize rigidity balance of the land portions, leading to better steering stability on dry roads, as recognized by Nakamichi ([0029]).
Regarding claim 6, Tanaka discloses that, as illustrated in Fig. 4, depths (Fig. 4, item D2) of the crown lateral grooves are 0.70 to 0.85 times a depth (Fig. 4, item D1) of the shoulder main groove ([0037], lines 16-19 (overlapping (or close enough)).
Regarding claims 7 and 14, Tanaka discloses that, as illustrated in Figs. 2-3, the groove widths (Fig. 3, item W2) of the crown lateral grooves are 4.0 mm or less or 1.0 to 1.5 mm ([0037], lines 6-8 and [0059]; in [0059], the maximum axial width Wa of the crown land portion is 42.0 mm and in lines 16-19 of [0037] and [0054], the width W2 is preferably set in a range of from 4% to 10% of the Wa (i.e., 1.7 mm to 4.2 mm (overlapping the claimed range of 4.0 mm or less and close enough to the claimed range 1.0 to 1.5 mm (related to claim 14)))).
Regarding claims 8, 15, Tanaka discloses that, as illustrated in Fig. 4, a depth (Fig. 4, item D3) of the radially outer portion is 0.05 to 0.10 times (or 0.10 to 0.25 times (related to claim 15)) a depth (Fig. 4, item D1) of the shoulder main groove ([0037] and [0054], lines 12-15 (overlapping)).
Regarding claim 9, the combination does not disclose that, in the crown land zone, first corners formed between the crown lateral grooves and the shoulder main groove are chamfered. Hayashi discloses that, as illustrated on Figs. 4-8, the sipes Si have chamfers and these chamfers provide the corresponding crown lateral grooves. As showed in Figs. 4-8, first corners formed between the crown lateral grooves and the shoulder main groove (Figs. 4-8, item 20) are chamfered. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Hayashi to provide that first corners formed between the crown lateral grooves and the shoulder main groove are chamfered. Doing so would be possible to improve operation stability while maintaining water film removal performance, as recognized by Hayashi ([0004] and [0005]).
Regarding claims 11, 17, Tanaka discloses that, as illustrated in Fig. 2, the groove width (Fig. 2, item W4) of the crown auxiliary groove is 2.0 to 3.0 mm ([0046], [0054] (i.e. items 8 and 16 are the same) and [0059] (overlapping)).  
Regarding claims 12, 18, Tanaka discloses that, as illustrated in Fig. 4, a depth (Fig. 4, item D4) of the crown auxiliary groove is 0.15 to 0.30 times a depth (Fig. 4, item D1) of the shoulder main groove ([0047], [0054] (i.e. items 8 and 16 are the same) (close enough)).
Regarding claim 19, Tanaka discloses that, as illustrated in Figs. 1-2, the crown land zone comprises a plurality of crown blocks (Fig. 1, item 5) divided by the crown lateral grooves, and
a length (equivalence with half of one zigzag pitch P2 ([0053] and [0058], lines 11-13; P2 maybe equal to 0.16X209 = 34 mm)) in the tire circumferential direction of each crown block is smaller than the width in the tire axial direction of the crown land zone (for example, in [0059], the maximum axial width of crown land portion is 42.0 mm).  
Regarding claims 21-22, Tanaka discloses that, as illustrated in Fig. 1, the first shoulder lateral groove (Fig. 1, item 15) and the second shoulder lateral groove (Fig. 1, item 15) are straight grooves (as shown in Fig. 1). Tanaka discloses that the shoulder main groove (Fig. 1, item 4) is disposed on each side of the tire equator, and the crown main groove (Fig. 1, item 3) is disposed between the shoulder main grooves as one main groove (as shown in Fig. 1).    
Regarding claim 23, Tanaka does not disclose that the two shoulder grooves and the one crown main groove are straight grooves. Nakamichi discloses that, as illustrated in Fig. 1, the crown main groove (Fig. 1, item 3) is a straight groove extending in parallel with the tire circumferential direction and the two shoulder (main) grooves (Fig. 1, item 4 (i.e., 5 and 6)) are straight (as shown in Fig. 1).
The claimed the crown main groove is a straight groove extending in parallel with the tire circumferential direction and the two shoulder (main) grooves are straight is that the substitution of one known element for another is prima facie obvious IF it yields predictable results to one of ordinary skill in the art. In this case, something to do with the crown main groove and the two shoulder grooves having a straight shape comes from Hayashi itself.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the teachings of Nakamichi to provide that the two shoulder grooves and the one crown main groove are straight grooves. Doing so would be possible to optimize rigidity balance of the land portions, leading to better steering stability on dry roads, as recognized by Nakamichi ([0029]).
Regarding claim 24, Tanaka does not disclose that the first shoulder lateral grooves and the second shoulder grooves disposed in the two shoulder land zones respectively defined by the two shoulder main grooves, are inclined in one direction with respect to the tire axial direction. Ito discloses that, as illustrated in Fig. 1, the first shoulder lateral grooves (Fig. 1, item 8C) and the second shoulder grooves (Fig. 1, item 8D) disposed in the two shoulder land zones respectively defined by the two shoulder main grooves (as shown in Fig. 1), are inclined in one direction with respect to the tire axial direction ([0079], [0080]).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the teachings of Ito to provide that the first shoulder lateral grooves and the second shoulder grooves disposed in the two shoulder land zones respectively defined by the two shoulder main grooves, are inclined in one direction with respect to the tire axial direction. Doing so would be possible to improve winter driving conditions, as recognized by Ito ([0001], [0002], [0003]).
Regarding claims 25-26, Tanaka discloses that, as illustrated in Figs. 2-3, the groove widths (Fig. 3, item W2) of the crown lateral grooves are 4.0 mm or less or 1.0 to 1.5 mm ([0037], lines 6-8 and [0059]; in [0059], the maximum axial width Wa of the crown land portion is 42.0 mm and in lines 16-19 of [0037] and [0054], the width W2 is preferably set in a range of from 4% to 10% of the Wa (i.e., 1.7 mm to 4.2 mm (overlapping the claimed range of 4.0 mm or less and close enough to the claimed range 1.0 to 1.5 mm))).
Tanaka discloses that, as illustrated in Fig. 4, a depth (Fig. 4, item D3) of the radially outer portion is 0.05 to 0.10 times (or 0.10 to 0.25 times) a depth (Fig. 4, item D1) of the shoulder main groove ([0037] and [0054], lines 12-15 (overlapping)).
  Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanaka (US 2015/0352905), Nakamichi (EP 3388257), Hayashi (US 2018/0015788), and Ito (US2016/0167442) as applied to claim 1 above, further in view of Hibino et al. (US10,300,745).
Regarding claim 20, Tanaka discloses that, as illustrated in Figs. 1-3, a radially inner sipe portion (Fig. 3, item 12 in item 7 ([0037])) extending radially inwardly from the radially outer portion,
a groove width (Fig. 3, item W3) of the radially inner sipe portion is smaller than a groove width (Fig. 3, item W2) of the radially outer portion (as shown in Fig. 3).
However, Tanaka does not disclose one of the groove walls of the radially outer portion is flush with one of the groove walls of the radially inner sipe portion. In the same field of endeavor, pneumatic tire, Hibino discloses that, as illustrated in Fig. 3, one of the groove walls of the radially outer portion (Fig. 3, item 13) is flush with one of the groove walls of the radially inner sipe portion (Fig. 3, item 14). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the teachings of Hibino to provide that one of the groove walls of the radially outer portion is flush with one of the groove walls of the radially inner sipe portion. Doing so would be possible to improve noise performance of the tire, as recognized by Hibino (col. 1, lines 7-26). 
Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered. 
In response to applicant’s arguments (as amended) for claim 1 that both Tanaka and Nakamichi fail to disclose any of the above features, the other cited references fail to make up for these deficiencies, and the recited references fail to provide a basis for a person of ordinary skill in the art to selectively combine features in order to head in the direction of the claimed invention, it is not persuasive. The recited references of Tanaka (US 2015/0352905), Nakamichi (EP 3388257), Hayashi (US 2018/0015788), and Ito (US2016/0167442) are all teaching the technology of tires (such as heavy duty tires), especially for tackling the problem related to wet performance of the tires. Tanaka (US 2015/0352905), Nakamichi (EP 3388257), Hayashi (US 2018/0015788), and Ito (US2016/0167442) teach every element in claim 1. For one of ordinary skilled in the art, it would have been obvious to combine these references to come out a design of a tire to improve the performance (especially under a wet or icy condition) of the tire.  
Regarding arguments that examples in the present invention rebuts the case of prima facie obviousness, it is not persuasive. While the data (based on multiple examples) demonstrate differences in performance resulting from different tread designs, the evidence does not establish that such differences are “unexpected” as required.  See MPEP 716.02(b).  Similarly in 716.02(c) expected beneficial results are evidence of obviousness. It is acknowledged in the prior art that tread designs improve wet driving conditions and wear; however, just further illustrating the expected benefit does not rebut a case of prima facie obviousness.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/GALEN H HAUTH/Primary Examiner, Art Unit 1742